DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) filed on 8/19/2019 and 1/13/2021 were considered and placed on the file of record by the examiner.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims 2, 3 limitations repeat the term “flat image” as different elements.  It is not clear how the flat image is used and then produced.
The claim 8 element “which increases according to a projection angle” is vague and indefinite.  It is not clear what increases.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Beric et al. (US 2019/0102868) in view of Ogata et al. (US 2017/0140229).

Regarding claim 1, Beric discloses an apparatus for removing distortions from a fisheye lens image and an omni-directional image, the apparatus comprising: 
an index-based distortion removing part configured to perform index-based image distortion removal when at least one of an image of a fisheye lens image and an omni-directional image is input (see figure 6, figure 16, figure 19C, para. 0051-0052, where Beric discusses camera captures a fish-eye lenses and performing distortion correction using pixel index values).
Ogata teaches a geometric model-based distortion removing part configured to perform geometric model-based image distortion removal when at least one of the image of the fisheye lens and  (see figure 4, para. 0153-0154, where Ogata discusses performing distortion correction on the image of a fisheye lens using a cylindrical geometric based distortion removal process); and 
an image data set output part configured to output an image data set in which a distortion is removed from the image of the fisheye lens or the omni-directional image and which is applicable to a machine learning algorithm by at least one of the index-based distortion removing part and the geometric model-based distortion removing part (see figure 4, para. 0183, where Ogata discusses performing pattern detection using a neural network after performing distortion correction on the image of a fisheye lens).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Beric with Ogata to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform fisheye image distortion correction.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Beric in this manner in order to improve fisheye image distortion correction by using a geometric process and feeding the corrected image to a neural network that is therefore capable of properly performing image analysis.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Beric, while the teaching of Ogata continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of using a neural network to perform image analysis on a distortion corrected image.  The Beric and Ogata systems perform fisheye distortion correction, therefore one of ordinary skill in the art would have reasonable expectation of success in the 

Regarding claim 2, Beric and Ogata teach wherein the index-based distortion removing part includes: a pixel index assigning part configured to define a relationship between a distorted image and a flat image by assigning an index to each of pixels in the image of the fisheye lens when the image of the fisheye lens is input (see figure 19B, where Beric discusses using a lookup table to assign values to pixels; see figure 4, para. 0071, where Ogata discusses a distortion correction table that assigns pixel value to locations based on the relationship of a flat image and distorted image);  a section decomposing part configured to decompose the image of the fisheye lens, in which the index is assigned to each of the pixels, into predetermined sections; (see figure 19B, where Beric discusses using a lookup table to assign values to pixels); and a flat image generator configured to remove the distortion on the basis of an expression or the index with respect to each of decomposed spaces to generate a flat image (see figure 19B, where Beric discusses generating a flat image).
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Beric with Ogata to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform fisheye image distortion correction.

Regarding claim 3, Beric and Ogata teach wherein the index-based distortion removing part includes: a pixel index assigning part configured to define a relationship between a distorted image and a flat image by assigning an index to each of pixels in the omni-directional image when the omni-directional image is input; a section decomposing part configured to decompose the omni-directional  (see figure 19B, where Beric discusses using a lookup table to assign values to pixels; see figure 4, para. 0071, where Ogata discusses a distortion correction table that assigns pixel value to locations based on the relationship of a flat image and distorted image);  and a flat image generator configured to remove the distortion on the basis of an expression or the index with respect to each of spaces, which are re-decomposed by the section re-decomposing part, to generate a flat image (see figure 19B, where Beric discusses generating a flat image by removing the distortion).
The same motivation of claim 1 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Beric with Ogata to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform fisheye image distortion correction.

Regarding claim 9, Beric discloses a method of removing distortions from a fisheye lens image and an omni-directional image, the method performing at least one of:
index-based image distortion removal including, when at least one of an image of a fisheye lens image and an omni-directional image is input, defining a relationship between a distorted image and a flat image by assigning an index to each of pixels in the input image so as to perform the index-based image distortion removal (see figure 6, figure 16, figure 19C, para. 0051-0052, where Beric discusses camera captures a fish-eye lenses and performing distortion correction using pixel index values). 
Ogata teaches decomposing the input image into predetermined sections, removing a distortion on the basis of an expression or the index with respect to each of decomposed spaces to generate a flat (see figure 4, para. 0153-0154, where Ogata discusses performing distortion correction on the image of a fisheye lens using a cylindrical geometric based distortion removal process and using a neural network after performing distortion correction on the image of a fisheye lens); and
geometric model-based image distortion removal including performing an imaginary three-dimensional shape restoration from a distorted image based on a geometric expression of a camera so as to perform the geometric model-based image distortion removal, when at least one of an image of a fisheye lens image and an omni-directional image is input, defining a geometric expression of an imaginary camera, generating a flat image through the geometric expression of the imaginary camera, and outputting an image data set in which a distortion is removed and which is applicable to a machine learning algorithm (see figure 4, para. 0153-0154, where Ogata discusses performing distortion correction on the image of a fisheye lens using a cylindrical geometric based distortion removal process; see figure 4, para. 0183, where Ogata discusses performing pattern detection using a neural network after performing distortion correction on the image of a fisheye lens).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Beric with Ogata to derive at the invention of claim 9.  The result would have been expected, routine, and predictable in order to perform fisheye image distortion correction.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Beric in this manner in order to improve fisheye image distortion correction by using a geometric process and feeding the corrected image to a neural network that is therefore capable of properly performing image analysis.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art .

4 is rejected under 35 U.S.C. 103 as being unpatentable over Beric et al. (US 2019/0102868) in view of Ogata et al. (US 2017/0140229) in view of Thurow e al. (US 2017/0070674).

Regarding claim 4, Beric and Ogata teach a flat image generator configured to define a geometric expression of an imaginary camera to generate a flat image (see figure 19B, where Beric discusses using a lookup table to assign values to pixels; see figure 4, para. 0071, where Ogata discusses a distortion correction table that assigns pixel value to locations based on the relationship of a flat image and distorted image).
Beric and Ogata do not expressly disclose wherein the geometric model-based distortion removing part includes: a three-dimensional shape restoring part configured to perform an imaginary three-dimensional shape restoration from a distorted image based on a geometric expression of a camera.  However, Thurow teaches wherein the geometric model-based distortion removing part includes: a three-dimensional shape restoring part configured to perform an imaginary three-dimensional shape restoration from a distorted image based on a geometric expression of a camera (see claim 1, where Thurow discusses generating three dimensional model based on distorted corrected image data).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Beric and Ogata with Thurow to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform fisheye image distortion correction.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Beric and Ogata in this manner in order to improve fisheye image distortion correction by using a geometric process that includes the camera’s conversion parameters to .



s 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Beric et al. (US 2019/0102868) in view of Ogata et al. (US 2017/0140229) in view of Shohara et al. (US 2014/0176542).

Regarding claim 5, Beric and Ogata do not expressly disclose wherein at least one among an equidistant projection, equisolid-angle projection, an orthographic projection, a stereographic projection, and a central perspective projection is applied as a geometric model for removing a distortion from the image of the fisheye lens in the geometric model-based distortion removing part.
However, Shohara teaches wherein at least one among an equidistant projection, equisolid-angle projection, an orthographic projection, a stereographic projection, and a central perspective projection is applied as a geometric model for removing a distortion from the image of the fisheye lens in the geometric model-based distortion removing part (see para. 0043, where Shohara discusses performing distortion correction using equidistant projection, equisolid-angle projection, an orthographic projection, or a stereographic projection).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Beric and Ogata with Shohara to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform fisheye image distortion correction.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Beric and Ogata in this manner in order to improve fisheye image distortion correction by using common fisheye conversion processes to properly perform image analysis.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing 

Regarding claim 6, Beric and Ogata do not expressly disclose wherein at least one among a vertical cylindrical projection, a horizontal cylindrical projection, a transverse cylindrical projection, a Mercator projection, a transverse Mercator projection, a spherical projection, an orthographic projection, a fisheye lens projection, a stereographic projection, and a central perspective projection is applied as a geometric model for removing a distortion from the omni-directional image in the geometric model-based distortion removing part. 
However, Shohara teaches wherein at least one among a vertical cylindrical projection, a horizontal cylindrical projection, a transverse cylindrical projection, a Mercator projection, a transverse Mercator projection, a spherical projection, an orthographic projection, a fisheye lens projection, a stereographic projection, and a central perspective projection is applied as a geometric model for removing a distortion from the omni-directional image in the geometric model-based distortion removing part (see para. 0043, where Shohara discusses performing distortion correction using equidistant projection, equisolid-angle projection, an orthographic projection, or a stereographic projection). 
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to 
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Beric and Ogata in this manner in order to improve fisheye image distortion correction by using common fisheye conversion processes to properly perform image analysis.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Beric and Ogata, while the teaching of Shohara continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of using common distortion conversion parameters to perform image analysis on a fisheye distortion corrected image.  The Beric, Ogata, and Shohara systems perform fisheye distortion correction, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

 Regarding claim 7, Beric and Ogata do not expressly disclose wherein a geometric model for removing a distortion from the omni-directional image in the geometric model-based distortion removing part is obtained by dividing a projected image into a plurality of images according to a horizontal angle and a vertical angle and applying at least one among equidistant projection, equisolid-angle projection, an orthographic projection, a stereographic projection, and a central perspective projection to each of the plurality of images. 
 (see para. 0043, where Shohara discusses performing distortion correction using equidistant projection, equisolid-angle projection, an orthographic projection, a stereographic projection).   
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Beric and Ogata with Shohara to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform fisheye image distortion correction.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Beric and Ogata in this manner in order to improve fisheye image distortion correction by using common fisheye conversion processes to properly perform image analysis.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Beric and Ogata, while the teaching of Shohara continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of using common distortion conversion parameters to perform image analysis on a fisheye distortion corrected image.  The Beric, Ogata, and Shohara systems perform fisheye distortion correction, therefore one of ordinary skill in the art would have reasonable expectation of .



8 is rejected under 35 U.S.C. 103 as being unpatentable over Beric et al. (US 2019/0102868) in view of Ogata et al. (US 2017/0140229) in view of Shimo et al. (US 2011/0002034).

Regarding claim 8, Beric and Ogata do not expressly disclose wherein the index-based distortion removing part or the geometric model-based distortion removing part removes a distortion, which increases according to a projection angle, on the basis of the index-based image distortion removal or the geometric model-based image distortion removal.
However, Shimo teaches wherein the index-based distortion removing part or the geometric model-based distortion removing part removes a distortion, which increases according to a projection angle, on the basis of the index-based image distortion removal or the geometric model-based image distortion removal (see para. 0155, where Shimo discusses the advantages of increasing the projected angle of view). 
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Beric and Ogata with Shimo to derive at the invention of claim 8.  The result would have been expected, routine, and predictable in order to perform fisheye image distortion correction.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Beric and Ogata in this manner in order to improve fisheye image distortion correction taking into account the projection angle.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Beric and Ogata, while the teaching of Shimo continues to perform the same function as originally taught prior to 


Conclusion

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663